Reversing.
This is a companion case to Petroleum Exploration, Inc., v. W.S. House et al., 268 Ky. 631, 105 S.W.2d 804, decided May 18, 1937. The appellants, C. Krayenbuhl and J.H. Taulbee, were defendants in that action. Each claimed to own a lease on a part of the 101 1/4-acre tract of land, the surface of which was owned by W.S. House. Their titles were similar in all respects to the title of Petroleum Exploration, Inc. The circuit court adjudged that the defendants C. Krayenbuhl, J.H. Taulbee, and Petroleum Exploration, Inc., had no legal interest in the mineral estate described in the petition, and each of the defendants were enjoined from trespassing upon the land and from taking or appropriating any oil or gas therefrom. All of the defendants were granted an appeal, but Krayenbuhl and Taulbee failed to prosecute the appeals granted by the circuit court, and long after the Petroleum Exploration, Inc., had filed a transcript of the record in this court, they filed an amended statement of appeal and a motion to be permitted to prosecute an appeal on the record filed by the Petroleum Exploration, Inc., which was sustained.
The facts are similar in all respects to the facts in the case of Petroleum Exploration, Inc., v. W.S. House et al., and on the authority of that case, the judgment is reversed, with directions to enter a judgment similar to the one directed to be entered in that case.